DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received January 19, 2021.  Claims 5-7, 10, 13-14, 17 and 19-22 have been canceled. Claims 1-2, 4, 8-9, 12, 15-16 and 18 have been amended.  New claims 23-31 have been added.  Therefore, claims 1-4, 8-9, 11-12, 15-16, 18 and 23-31 are pending and addressed below.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the pending claims are not directed toward a judicial exception. Specifically applicant argues that the claim limitations do not recite any alleged abstract idea.  Applicant argues that the claimed subject matter cannot practically be performed in the human mind and therefore does not recite a mental process. Applicant argues that the human mind cannot format a message according to a set of proprietary communication standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions.  Therefore, the claimed process is not directed toward mental processes.  The examiner respectfully disagrees with the premise of applicant’s argument.  The limitation recites “receive, ... an authorization request message including a candidate account identifier”...”wherein the authorization request message is ... is formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions”  Please note that there is no process for the formatting as it relates to the receive function rather the data content of the message received is already formatted.  The receive function mimics mental processes of observation.  The formatting of the data that is observed makes no difference in the capability of the human mind to observe the request message.  Applicant’s argument is not persuasive. 
(2)  In the remarks applicant argues that the claimed limitations are not directed toward methods for organizing human activity.  Specifically, applicant argues that the claimed limitations recite processing of electronic data that effects the outcome of the transaction processing to change how a CNP payment transaction is conducted.  Applicant argues that the recitation of “determining that a payment account to conduct the transaction is closed prior to an authorization request message sent to an issuer and automatically declined the transaction without the authorization message being sent to the issuer.  Applicant argue that such recitations change the handling of network traffic for certain qualifying messages and therefore is not a method of organizing human activity.  The examiner respectfully disagrees. The determining step is directed toward commercial interactions and sales activities.  Specifically, it is a process directed toward analyzing the status of an account which is an accounting process.  
The declining of the transaction without an authorization message to an issuer is not a process which changes the handling of network traffic as the message never entered 
(3)  In the remarks applicant argues that the assertion of the previous Office action that all “transaction activities” are defined as methods of organizing human activity.  Applicant argues that the current application is more than the example provided in the USPTO guidance.  The examiner disagrees with the premise of applicant’s argument.  The examples provided by the USPTO are not to limit judicial exceptions to only these examples, but rather to provide guidance of what processes indicate abstract subject matter.  Accordingly applicant’s argument is not persuasive as variations of abstract subject matter in the sub-categories of commercial interactions and sales activities is without limit. The rejection is maintained.
‘(4)  In the remarks applicant argues that under step 2A prong 2, the claimed subject matter applies the alleged abstract idea in a manner which imposes meaningful limits on the relevant technology of electronic payment processing.  Applicant argues that the limitations modify conventional transaction processing with an automatic decline process that occurs before an authorization request is transmitted to an issuer.  Applicant argues that conventional transactions processes are altered according to the claimed invention as the authorization message is not sent to the issuer and the intermediary device instead transmits an authorization message including a decline back to the merchant.  Applicant argues that this save s computing resources by avoiding the need for transmittal of an authorization message to an issuer.  Instead the transaction is declined and a separate notification is sent to the issuer.  Applicant   The rejection is maintained.
(5)  In the remarks applicant argues that the previous Office action assets that all “transaction activities” are defined as methods of organizing human activity. To the contrary, the Guidance provides only specific examples of “commercial interactions and sales activities” that are considered to be methods of organizing human activity, and the present claims recite much more than the examples provided in the Guidance.  The examiner respectfully disagrees.  The office action does not state that all transaction activities fall within the abstract category of Methods of organizing human activity.  The office action states that the current application falls within this abstract category.   Applicant’s arguments above that the claimed subject matter of claims 18 and 15 and associated dependent claims do not fall within the enumerated abstract category of Methods of organizing human activity is not persuasive.  See response above.  The rejection is maintained.
(6)  In the remarks applicant argues that the claimed subject matter under the second as a whole integrates the judicial exception into a practical application of the exception.   Applicant states that the claims are directed to a practical application that applies the alleged abstract idea in a manner imposes meaningful limits on the relevant technology of electronic payment processing.  Specifically applicant argues that Claim 1 recites limitations that modify conventional processing with an automatic decline process that occurs before an authorization request is transmitted to an issuer. Applicant argues that the conventional transaction processing methods and underlying technology are altered according to the claimed invention, in that the authorization request message is not sent to the issuer and the (intermediate) ABU computing device instead transmits an authorization response message including a decline message back to the merchant.   The examiner disagrees with the premise of applicant’s argument.  The examiner notes that the applicant does not discuss what and how the technology recited imposes meaningful limits upon the identified abstract idea other than the argue the transaction process is unconventional.  Applicant is describing a transaction process as unconventional not a technical process.  The courts have held that longstanding commercial practice that amounted to a mere abstract idea when claims simply apply the abstract idea on a computer, replacing traditional human intervention with well-understood and conventional technology.   Determining the status of an account prior to a transaction is an economic practice related to transaction and not a technological technique.  Therefore, the process is not to provide an unconventional technical process but rather as argued by the applicant a change in the authorization process of a transaction.  Therefore, under prong 2, applicant’s argument is not persuasive.  The rejection is maintained. 
(7)  In the remarks applicant argues that the disclosure at, for example, paragraph [0028], describes the technical problems associated with identifying and correcting erroneous account data, and reducing resources required to correct such data. The claims are amended herein to explicitly recite this benefit.   The examiner respectfully disagrees. The amendments include transmit authorization response including a decline message to the merchant without transmitting the authorization request to the issuer, with a thereby statement that such transmitting reduces processing and memory resources that would be required to correct transactions authorized using a closed account.   The examiner disagrees with the premise of applicant’s argument.  Although the step of having a decline from a merchant which stops the transaction process would take the issuer and issuer system out of the transaction process, the issuer resources and processing are not affected.   If for example the buyer decided not to continue the transaction and the issuer was not informed then such actions could also be considered “reducing” resources. The transmit process merely provides a response from a merchant of the status of the transaction.   
With respect to the limitation “detect, during a data integrity monitoring process, at least one authorization request message that has been authorized by the issuer after the issuer transmitted the candidate account identifier for storage in the ABU account message database, limitation fails to provide any details as it related to a technical process to perform the detecting function.  Rather the function is recited at a high level of generality to perform an expected result as it relates to the transaction process.  The combination of the transmit function and detect function are not dependent upon each other as it relates to a technical process such as found in BASCOM but rather a combination to perform the abstract process of a transaction. 
With respect to the limitation, “in response to said detection, determine that the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier is stored in the ABU account information database as the result of a data integrity issue”, the detection process is to detect an authorization request message in order to determine an account status matches an account identifier stored.  The determining functions fails to provide any details as it related to a technical process to perform the function.  Rather the function is recited at a high level of generality to perform an expected result as it relates determining an account status by analyzing data.  The combination of the detecting and determining function is perform a transaction and accounting process rather than a process that is integral to technology.  
With respect to the limitation, overwrite a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier.  The overwrite fails to provide any details as it implementation as technical aspects to perform the overwrite function.  Rather the function is recited at a high level of generality to perform an expected result as it relates overwriting a record as part of the result of data analyzed.  This process is directed more toward an accounting process rather than a process where technology is integral to the overwrite function. 
The examiner is not persuaded that the amendments provided in the claim transform the claim into patent eligibility.  See rejection below.
(8)  In the remarks applicant repeats the argument that by declining authorization messages before such messages are transmitted to issuers saves computing resources by avoiding the need for transmittal of the authorization message to the issuer. See response above.  The rejection is maintained. 
(9)  In the remarks applicant argues that the claimed subject matter is directed toward to data reconciliation between data sources, which is an issue rooted in database computing technology and not easily rectified based upon the limitations of conventional computing technology in both identifying data integrity issues and, when identified, resolving such issues. The claimed ABU computing device leverages data from outside of the ABU account information database to recognize and resolve this technical issue. Specifically, the ABU computing device analyzes historical authorization data to identify that one or more transactions have been authorized by the issuer after the issuer added the account identifier to database and, in such cases, overwrites the associated record in the ABU account information database. According to these recitations, the data integrity issue identified by the ABU computing device is resolved. Therefore, the ABU computing device solves an additional technical problem, namely, data inconsistencies between data sources.  The examiner respectfully disagrees.  Account reconciliation between different account records has long been practiced in the financial industry.  The claim limitations do not have a process that is rooted in database computing technology but rather a process rooted in accounting processes.  Overwriting a record that has been found to be in error in a database is analogous to correcting an account ledger.  Electronic record keeping has been found by the courts to be well-understood, routine and conventional functions- Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);  Simply confining the record keeping that is reconciled in a database is no more the confining the abstract idea within a particular technological environment.  The rejection is maintained.
(10)  In the remarks applicant argues that the claimed subject matter is not directed toward an account process.  Applicant repeats the argument above that the claimed subject matter is directed toward a problem rooted in database computing technology, because a database is not self-monitoring or otherwise able to identify other data sources to correct errors in its stored data.  Applicant argues that the claimed limitations recite particular steps for identifying the data integrity issue by monitoring other authorization message, and particular steps for reconciling identified errors, including by overwriting stored data and by transmitting a notification to the issuer (e.g., the source of the data integrity issue).  The examiner respectfully disagrees.  The examiner notes that the applicant does not explain what the particular step that are a particular technical process.  As discussed above, the limitations are directed toward a business process as it relates to the database recited in the claims to perform account reconciliation.  Account reconciliation is explicitly an accounting process and not a technical process.  The database as claimed merely stored the account information.  Therefore claims 1, 8 and 15 and their associated dependent claims are not patent eligible under Prong Two.
(11)  In the remarks applicant argues that the claimed subject matter are directed to something “significantly more” than the idea itself.  Specifically applicant argues that the claimed limitations recite an unconventional process to identify data integrity issues in a database using a separate source of data, and to reconcile such data integrity issues as recited in amended Claim 1.  The examiner respectfully disagrees.  As discussed above analyzing account records in a database by matching the account data with another data source in order to determine whether the data needs to be corrected is a long held practice in account pre-computer era.  As discussed above, the claim limitations are not directed toward a particular unconventional technical process but rather an accounting process where the data account records are confined in a database environment.  See response above.  The rejection is 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the prior art reference fails to teach or suggest at least the limitation “(a) transmitting an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer”,  The examiner respectfully disagrees.  The prior art DiGioacchino teaches 
[0012]… The merchant may, at discrete periods, such as the end of the day, submit a list of authorized transactions to the acquirer or transaction handler. The transaction handler may compare the submitted authorized transaction list with its own log of authorized transactions. If a match is found, the transaction handler may route authorization transaction amount requests from the corresponding acquirers to the corresponding issuers involved in each transaction

[0031] In the case where the merchant receives a transmission from the merchant's acquirer that includes a denial of the request for credit for the one such account in response to the request for credit for the account, the merchant can make a response to the decline. In response to the received decline, the merchant can form a transmission destined for the financial service provider and including a request for the content of the changes to the one such account since the last batch update to the account. The merchant receives a transmission from the financial service provider including the changes to the one such account since the last batch update to the account. In response to receiving the changes to the one such account since the last batch update to the one such account, the merchant can query the received changes to the account against a predetermined criteria to determine whether to extend the credit in response to the request for the financial credit transaction against the one such account. 
[0039] Process 200 moves from step 210 to step 220 at which a merchant investigates the possibility of extending credit to an account holder's account for a present or future financial transaction, where the account holder's account information is kept by the merchant. The merchant receives a denial of authorization to extend the credit to the account holder's account that the merchant is investigating. The denial of authorization was received from the merchant's acquirer.
[0040] Process 200 moves from step 220 to step 230 at which the merchant accesses information for the account of the account holder, in real time, that is kept by the financial service provider. The information obtained in real time from the financial service provider is sufficient to allow the merchant to make the decision to authorize the extension of credit upon the account of the account holder. The merchant can be provided with such real time access automatically upon such denial of the authorization to extend credit such that the merchant's computing systems makes an automatic, secure, and privacy complying real time access to the financial service provider's computing systems, for instance the merchant's server being provided with real time access to the transaction handler's server. This real time access provides the merchant with recent information about the account holder's account, where that recent information may not have been available from the acquirer, such as where the recent information had only recently been obtained by the transaction handler or financial services provider or financial services provider from the issuer regarding recent changes to the account holder's account

Please note explicit teaching of transmitting authorization including a decline without transmitting authorization to the issuer.   The rejection is maintained.
In the remarks applicant argues that the prior art references fail to teach “detecting, during a data integrity monitoring process, at least one authorization request message that has been authorized by the issuer after the issuer transmitted the candidate account identifier for storage in the ABU account message database”, the examiner respectfully disagrees.   The prior art Rosano839 teaches:
[0030] Upon receiving the first authorization request message, server system 202, by using the flag, identifies 408 the transaction as a card-not-present recurring payment (CNP/RP) transaction. In one embodiment, the interchange network also verifies that acquirer 322 and issuer 324 (shown in FIG. 3) are members of the interchange network, by checking the issuer identifier and acquirer identifier included in the first authorization request message. In the exemplary embodiment, server system 202 then determines 410 whether the payment card information included in the first authorization request message is stale. Server system 202 queries database 208 (shown in FIG. 2) to determine whether database 208 includes updated payment card information. In one embodiment, database 208 includes payment card information for those payment cards having new information for a predetermined period, such as three months or six months. In an alternative embodiment, database 208 includes payment card information for all payment cards, and server system 202 matches the payment card information included in the first authorization request message with the payment card information stored in database 208. 
[0032] In the exemplary embodiment, if database 208 does include updated payment card information, server system 202 sends 418 the new payment card information to acquirer 322, which then sends 420 the new payment card information to the merchant. The merchant updates 422 the payment card information stored by the merchant, using the new payment card information. For example, if the updated account number stored by database 208 differs from the account number stored by the merchant, the merchant will update its stored account number to match the account number stored by database 208. As another example, if the account status stored by database 208 signifies that the account has been closed, the merchant will update its stored payment card information accordingly. …
Please note explicit teaching of detecting whether updated account number differs from stored account number.  The rejection is maintained.
 
In the remarks applicant argues the prior art references fail to teach “in response to said detection, determining that the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier is stored in the ABU account information database as the result of a data integrity issue”, the examiner respectfully disagrees –see cited para 0030 and 0032 above.  The rejection is maintained.
 In the remarks applicant argues that the prior art references fail to teach “(d) in response to said determination: (i) overwriting a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier” the examiner respectfully disagrees.  The prior art  Rosano’839 explicitly teaches updating account information stored.  See recited para 0032 above. 
In the remarks applicant argues “generating a notification message including data extracted from the authorization request message”, the examiner respectfully disagrees.  Rosano839 explicitly teaches 
[0032]… After the payment card information has been updated, the merchant sends 424 a second authorization request to acquirer 322. Acquirer 322 then creates 426 a second authorization request message and sends 428 the second authorization request message to issuer 324 via the interchange network. The second authorization request message includes substantially similar elements as the first authorization request message, as described above. In one embodiment, the second authorization request message may also include a flag signifying that the payment card information has already been updated by the merchant, enabling server system 202 to bypass querying database 208 for new payment card information.

Please note the prior art explicitly teaches a request message sent with an alert that the account has been updated.
 In the remarks applicant argues that the prior art references fail to teach “transmitting, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline reason indicator identifying the data integrity issue” the examiner respectfully disagrees.  The prior art Rosano839 teaches “in paragraph 0032-0033
[0032] In the exemplary embodiment, if database 208 does include updated payment card information, server system 202 sends 418 the new payment card information to acquirer 322, which then sends 420 the new payment card information to the merchant. The merchant updates 422 the payment card information stored by the merchant, using the new payment card information. For example, if the updated account number stored by database 208 differs from the account number stored by the merchant, the merchant will update its stored account number to match the account number stored by database 208. As another example, if the account status stored by database 208 signifies that the account has been closed, the merchant will update its stored payment card information accordingly. In one embodiment, the account or recurring payments associated with that payment card may be marked in order to prompt the merchant to contact the cardholder regarding the recurring payments. After the payment card information has been updated, the merchant sends 424 a second authorization request to acquirer 322. Acquirer 322 then creates 426 a second authorization request message and sends 428 the second authorization request message to issuer 324 via the interchange network. The second authorization request message includes substantially similar elements as the first authorization request message, as described above. In one embodiment, the second authorization request message may also include a flag signifying that the payment card information has already been updated by the merchant, enabling server system 202 to bypass querying database 208 for new payment card information. 
[0033] Issuer 324 processes 430 the second authorization request message and creates 432 an authorization response message, as described above. Issuer 324 then sends 434 the authorization response message to acquirer 322 via the interchange network. Acquirer 322 then sends 436 an authorization code or denial code to the merchant. If the second authorization request message includes a flag signifying that the payment card information was updated by the merchant, server system 202 sends 438 and advice message to issuer 324. The advice message includes that the first authorization request message was not approved and includes a reason, i.e., that the merchant attempted to use stale payment card information. 
Please note that the prior art reference explicitly teaches transmitting a message separate from the issuer notification and reason in the message.  The rejection is maintained. 
.  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 11-13, 15-19 and 21-22 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4, 11, and 23-25:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing device, as in independent Claim 1 and the dependent claims. Such devices fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 The claimed invention is directed to an abstract idea without significantly more. Computing device claim 1 recites a process to store data, receive an authorization request, extract identifier, compare data, identify identifier associated with closed account, decline authorization message, transmit decline message, generate a message and transmit the message.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of storing-mimics mental processes of remembering, extract identifier from messages, compare data and identifying identifier associated with closed accounts which mimics mental processes of data analysis and interpretation.  The limitation decline authorization mimics mental processes of decision.  Transmit a decline message mimics communication of result. The limitation detect authorization request message has been authorized mimics mental processes of observation.  The limitation determine account identifier associated with account stored- mimics mental processes of analysis. The step limitation a message and transmit message mimics human mental and manual processes data organization and communication by organizing a thought to compile and communicate the message.  Accordingly, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a computing device transmitting data that is formatted according to payment processing standards and overwriting data stored, nothing in the claim element precludes the step from practically being performed in the mind..   Accordingly the steps, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)   
Furthermore, when considered as a whole the claimed subject matter is directed toward identifying transaction data for use to determine a decline of an authorization and transmitting the result to an issuer.  Such concepts can be found in the abstract category of commercial interactions and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at computing device to perform functions of (1) store account data in an ABU account information database …-insignificant extra solution activity -2106.05 (d) (2) receive, … an authorization request message …insignificant extra solution activity -2106.05 (d)  (3) extract ...identifier-…-mental activity -2106.05 (a)(2) III D –Content Extraction  (4) compare identifier with identifier associated with closed accounts stored in database ...- directed toward comparing data (Cybersource) (5)  identify account identifier associated with closed account stored ...matching ...account identifier - directed toward comparing data (Cybersource) (6) decline authorization ...message...(common business practice-2106.05 (f)) (7) transmit a decline message to merchant –insignificant extra solution activity of transmission of data -2105.06 (d) and common business practice-2106.05 (f) (8) detect authorization message authorized-is directed toward a common business practice (9)  determine account identifier associated with account stored –is directed toward a common business practice (10)  overwrite a record stored – is directed toward manipulating and storing data. (11)  generate ...message- common business practice-2106.05 (f) and (9) transmit ...message...to ...issuer…–insignificant extra solution activity of transmission of data 2106.05 (d) and common business practice-2106.05 The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations recited above as the claimed limitations do not provide any technological process or technique to perform the recited functions.   Although confined to a particular technological environment, technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the recited functions.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
Limitations (1), (2) and (3) as a combination are directed toward insignificant extra solution activity of storing, receiving and extracting data.  data.  The combination of claims (1)-(3) and Limitation (4) are directed toward comparing extracted received data and stored transaction data-a common business practice.  The combination of limitations (1)-(4) and limitation (5) identifying account identifier as closed account matching identifier-a common business practice.  The combination of limitations (1)-(5) and limitation (6) decline authorization based on the limitations (1)-(5) -a common business practice.  The combination of limitations (1)-(6) and (7) are directed toward the transmitting the result of the decline of the authorization based on analyze/compare received and stored data-a common business practice.  The combination of limitations (1)-(7) and (8) detect authorization message authorized – is directed toward a common business practice.  The combination of limitations (1)-(8) and (9) determine account identifier associated with the account stored- is directed toward a common business practice of comparing data.  The combination of limitations (1)-(9) and (10) overwrite record stored is directed toward transaction activity and managing data.  The combination of limitations (1)-(10) and (11) generate a notification message--a common business practice.    With respect to the formatting of the message received, the limitations fail to recite any process as it related to technology but instead only states that the message received has been formatted.  The specification also makes clear that the formatting is not a process of the application or the focus thereof, but rather a requirement for transaction processing.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  The specification makes clear that the format process used is a standard process common in the field of endeavor.  Furthermore, the receiving and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving a request step does not impose limits upon the transmitting and formatting limitations and the transmitting and formatting limitations does not impose limits upon the comparing, identifying or declining steps.  Limitations (directed toward analyzing data for a financial transaction.  Limitation directed toward a decision to decline a transaction and generate a notification message of a decline are a combination directed toward a common business practice in transaction processes.  The combination of parts are not directed toward a particular technological process but rather directed toward performing the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device claim simply recite the concept of collecting/extracting data, comparing data, to decline an authorization and transmitting messages of the result of the analysis.   The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing device comprising one or more processors in communication with one or more memory devices –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer processor to store data, receive data, transmit and format data, compare data, identify data, decline request, transmit messages and generate messages ----are some of the most basic functions of a computer. The limitation “authorization request message including a candidate account identifier, the authorization request message requesting authorization of a card-not-present (CNP) recurring payment transaction, wherein the authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network” …are not steps, but recitations of what authorization message content is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational.  With respect to the formatting limitation, the claims fail to provide any technical process and the specification makes clear that the format process used is a standard process common in the field of endeavor.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Limitation 9 wherein clause does not affect the operation of limitation 9, but instead is data for consideration in the limitation. Thus the wherein clause is left hanging having no effect upon the claim.  
Applicants do not contend they invented any of technical functions or provide a specific technological technique. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. 
As evidence that such data storage and data content stored is known and conventional the examiner provides US Pub No. 2014/0258099 A1 by Rosano; US Pub No. 2003/0217003 A1 by Weinflash et al; US Pub No. 2015/0271200 A1 by Brady et al; US Pub No. 2010/0312700 A1 by Coulter et al;  US Pub No. 2010/0287099 A1 by Liu et al; US Pub No. 2013/012006 A1 by Siddens et al; 
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4, 11, and 23-25 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-4, 11, and 23-25 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 8-9 and 11-13:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 8 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 The claimed invention is directed to an abstract idea without significantly more. Method claim 8 recites a process to store data, receive an authorization request, extract identifier, compare data, identify identifier associated with closed account, decline authorization message, transmit decline message, generate a message and transmit the message.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of storing-mimics mental processes of remembering, extract identifier from messages, compare data and identifying identifier associated with closed accounts which mimics mental processes of data analysis and interpretation.  The limitation decline authorization mimics mental processes of decision.  Transmit a decline message mimics communication of result.  The limitation detect authorization request message authorized – mimics mental practice of observation.  The limitation determine account identifier associated with account stored mimics mental practices of analysis.  The step generate a message and transmit message mimics human mental and manual processes data organization and communication by organizing a thought to compile and communicate the message.  Accordingly, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a computing device transmitting data that is formatted according to payment processing standards and overwrite record stored, nothing in the claim element precludes the step from practically being performed in the mind..   Accordingly the steps, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)   
Furthermore, when considered as a whole the claimed subject matter is directed toward identifying transaction data for use to determine a decline of an authorization and transmitting the result to an issuer.  Such concepts can be found in the abstract category of commercial interactions and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at computing device to perform functions of (1) store account data in an ABU account information database …-insignificant extra solution activity -2106.05 (d) (2) receive, … an authorization request message …insignificant extra solution activity -2106.05 (d)  (3) extract ...identifier-…-mental activity -2106.05 (a)(2) III D –Content Extraction  (4) compare identifier with identifier associated with closed accounts stored in database ...- directed toward comparing data (Cybersource) (5)  identify account identifier associated with closed account stored ...matching ...account identifier - directed toward comparing data (Cybersource) (6) decline authorization ...message...(common business practice-2106.05 (f)) (7) transmit a decline message to merchant –insignificant extra solution activity of transmission of data -2105.06 (d) and common business practice-2106.05 (f) (8) detect message has been authorized is directed toward a common business practice.  (9) determine account identifier associated with stored account identifier-a common business practice (10) overwrite record stored with data which matches candidate account identifier-directed toward storing and updating data (11) generate ...message- common business practice-2106.05 (f) and (9) transmit ...message...to ...issuer…–insignificant extra solution activity of transmission of data 2106.05 (d) and common business practice-2106.05 The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations recited above as the claimed limitations do not provide any technological process or technique to perform the recited functions.   Although confined to a particular technological environment, technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the recited functions.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
Limitations (1), (2) and (3) as a combination are directed toward insignificant extra solution activity of storing, receiving and extracting data.  The combination of claims (1)-(3) and Limitation (4) are directed toward comparing extracted received data and stored transaction data-a common business practice.  The combination of limitations (1)-(4) and limitation (5) identifying account identifier as closed account matching identifier-a common business practice.  The combination of limitations (1)-(5) and limitation (6) decline authorization based on the limitations (1)-(5) -a common business practice.  The combination of limitations (1)-(6) and (7) are directed toward the transmitting the result of the decline of the authorization based on analyze/compare received and stored data-a common business practice.  The combination of limitations (1)-(7) and (8) generate a notification message--a common business practice.    With respect to the formatting of the message received, the limitations fail to recite any process as it related to technology but instead only states that the message received has been formatted.  The specification also makes clear that the formatting is not a process of the application or the focus thereof, but rather a requirement for transaction processing.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  The specification makes clear that the format process used is a standard process common in the field of endeavor.  Furthermore, the receiving and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving a request step does not impose limits upon the transmitting and formatting limitations and the transmitting and formatting limitations does not impose limits upon the comparing, identifying or declining steps.  Limitations (directed toward analyzing data for a financial transaction.  Limitation directed toward a decision to decline a transaction and generate a notification message of a decline are a combination directed toward a common business practice in transaction processes.  The combination of parts are not directed toward a particular technological process but rather directed toward performing the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device claim simply recite the concept of collecting/extracting data, comparing data, to decline an authorization and transmitting messages of the result of the analysis.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing device comprising one or more processors in communication with one or more memory devices –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing device–is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer processor to store data, receive data, transmit and format data, compare data, identify data, decline request, transmit messages and generate messages ----are some of the most basic functions of a computer. The limitation “authorization request message including a candidate account identifier, the authorization request message requesting authorization of a card-not-present (CNP) recurring payment transaction, wherein the authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network” …are not steps, but recitations of what authorization message content is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational.  With respect to the formatting limitation, the claims fail to provide any technical process and the specification makes clear that the format process used is a standard process common in the field of endeavor.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Limitation 9 wherein clause does not affect the operation of limitation 9, but instead is data for consideration in the limitation. Thus the wherein clause is left hanging having no effect upon the claim.  
Applicants do not contend they invented any of technical functions or provide a specific technological technique. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. As evidence that such data storage and data content stored is known and conventional the examiner provides US Pub No. 2014/0258099 A1 by Rosano; US Pub No. 2003/0217003 A1 by Weinflash et al; US Pub No. 2015/0271200 A1 by Brady et al; US Pub No. 2010/0312700 A1 by Coulter et al; US Pub No. 2010/0287099 A1 by Liu et al; US Pub No. 2013/012006 A1 by Siddens et al.  The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 9, 12 and 26-28 these dependent claim have also been reviewed with the same analysis as independent claim 8. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 8. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 9, 12 and 26-28 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 15, 18-19 and 29-31:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage medium, as in independent Claim 15 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1 The claimed invention is directed to an abstract idea without significantly more. Medium claim 15 recites a process to store data, receive an authorization request, extract identifier, compare data, identify identifier associated with closed account, decline authorization message, transmit decline message, , detect at least one message, determine account identifier associated with account stored, overwrite record stored, generate a message and transmit the message.  The steps recite steps that can easily be performed in the human mind as mental processes because the steps of storing-mimics mental processes of remembering, extract identifier from messages, compare data and identifying identifier associated with closed accounts, which mimics mental processes of data analysis and interpretation.  The limitation decline authorization mimics mental processes of decision.  Transmit a decline message mimics communication of result.  The limitation detect message-mimics mental practices of observation, the limitations determine account identifier associated with stored identifier mimics mental processes of analysis.  The step detect authorization message request authorized mimics mental practices of observation.  The step determine account identifier associated with stored account mimics mental practices of analysis.  The step generate a message and transmit message mimics human mental and manual processes data organization and communication by organizing a thought to compile and communicate the message.  Accordingly, the claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer. That is, other than reciting a computing device transmitting data that is formatted according to payment processing standards, and overwriting data stored nothing in the claim element precludes the step from practically being performed in the mind..   Accordingly the steps, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)   
Furthermore, when considered as a whole the claimed subject matter is directed toward identifying transaction data for use to determine a decline of an authorization and transmitting the result to an issuer.  Such concepts can be found in the abstract category of commercial interactions and sales activities.  These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at computing device to perform functions of (1) store account data in an ABU account information database …-insignificant extra solution activity -2106.05 (d) (2) receive, … an authorization request message …insignificant extra solution activity -2106.05 (d)  (3) extract ...identifier-…-mental activity -2106.05 (a)(2) III D –Content Extraction  (4) compare identifier with identifier associated with closed accounts stored in database ...- directed toward comparing data (Cybersource) (5)  identify account identifier associated with closed account stored ...matching ...account identifier - directed toward comparing data (Cybersource) (6) decline authorization ...message...(common business practice-2106.05 (f)) (7) transmit a decline message to merchant –insignificant extra solution activity of transmission of data -2105.06 (d) and common business practice-2106.05 (f) (8) detect message has been authorized is directed toward a common business practice.  (9) determine account identifier associated with stored account identifier-a common business practice (10) overwrite record stored with data which matches candidate account identifier-directed toward storing and updating data (11)  generate ...message- common business practice-2106.05 (f) and (12) transmit ...message...to ...issuer…–insignificant extra solution activity of transmission of data 2106.05 (d) and common business practice-2106.05 The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed at the computing device at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations recited above as the claimed limitations do not provide any technological process or technique to perform the recited functions.   Although confined to a particular technological environment, technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the recited functions.  Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).  
Limitations (1), (2) and (3) as a combination are directed toward insignificant extra solution activity of storing, receiving and extracting data.  data.  The combination of claims (1)-(3) and Limitation (4) are directed toward comparing extracted received data and stored transaction data-a common business practice.  The combination of limitations (1)-(4) and limitation (5) identifying account identifier as closed account matching identifier-a common business practice.  The combination of limitations (1)-(5) and limitation (6) decline authorization based on the limitations (1)-(5) -a common business practice.  The combination of limitations (1)-(6) and (7) are directed toward the transmitting the result of the decline of the authorization based on analyze/compare received and stored data-a common business practice.  The combination of limitations (1)-(7) and (8) detect authorization message has been authorized is directed toward sales activity.  The limitations (1)-(8) and (9) determine account identifier associated with stored account is directed toward as a combination a transaction activity.  The limitations (1)-(9) and (10) overwrite record stored- as a combination is directed toward a transaction activity and updating data- a common business practice.  The combination of limitations (1)-(10) and (11)  generate a notification message--a common business practice.    With respect to the formatting of the message received, the limitations fail to recite any process as it related to technology but instead only states that the message received has been formatted.  The specification also makes clear that the formatting is not a process of the application or the focus thereof, but rather a requirement for transaction processing.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  The specification makes clear that the format process used is a standard process common in the field of endeavor.  Furthermore, the receiving and transmitting steps are recited at a high level of generality without any specifics on a particular technological process with individual steps or as a combination of parts as the receiving a request step does not impose limits upon the transmitting and formatting limitations and the transmitting and formatting limitations does not impose limits upon the comparing, identifying or declining steps.  Limitations (directed toward analyzing data for a financial transaction.  Limitation directed toward a decision to decline a transaction and generate a notification message of a decline are a combination directed toward a common business practice in transaction processes.  The combination of parts are not directed toward a particular technological process but rather directed toward performing the abstract idea.  
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The computing device claim simply recite the concept of collecting/extracting data, comparing data, to decline an authorization and transmitting messages of the result of the analysis.   
The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to collect data, compare data for authenticating a transaction.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, an unconventional non-routine function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any “unconventional” steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a storage medium comprising instructions executed by a computing device processor in communication with a memory –is purely functional and generic. Nearly every computer will include a “one or more processors in communication with one or more memory devices” capable of performing the basic computer functions recited (i.e. store, receive, compare, identify, automatically decline, transmit and generate) required by the device claim. As a result, none of the hardware recited by the device claims offers a meaningful limitation beyond generally linking the use of the process to a particular technological environment, that is, implementation via computers. 
Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer processor to store data, receive data, transmit and format data, compare data, identify data, decline request, transmit messages and generate messages ----are some of the most basic functions of a computer. The limitation “authorization request message including a candidate account identifier, the authorization request message requesting authorization of a card-not-present (CNP) recurring payment transaction, wherein the authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network” …are not steps, but recitations of what authorization message content is meant to represent, viz. a description of how the human mind would interpret the data, which is aspirational.  With respect to the formatting limitation, the claims fail to provide any technical process and the specification makes clear that the format process used is a standard process common in the field of endeavor.  The specification discloses that standards such as ISO 8583, ISO 22022 generally provide specification for the format and content of messages related to transactions made where notifications may be generated in a format compatible with other messages transmitted (see para 0051) that messages and account data receive may be in a batch format (see para 0054).  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “store, receive, compare, identify, decline, transmit and generate” ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Limitation 9 wherein clause does not affect the operation of limitation 9, but instead is data for consideration in the limitation. Thus the wherein clause is left hanging having no effect upon the claim.  
Applicants do not contend they invented any of technical functions or provide a specific technological technique. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. As evidence that such data storage and data content stored is known and conventional the examiner provides US Pub No. 2014/0258099 A1 by Rosano; US Pub No. 2003/0217003 A1 by Weinflash et al; US Pub No. 2015/0271200 A1 by Brady et al; US Pub No. 2010/0312700 A1 by Coulter et al; US Pub No. 2010/0287099 A1 by Liu et al; US Pub No. 2013/012006 A1 by Siddens et al
The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16, 18-19 and 29-31 these dependent claim have also been reviewed with the same analysis as independent claim 15. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16, 18-19 and 29-31 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 11-13, 15-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to Claims 1-5, 11 and 23-25:
Claim 1 recites the limitation “thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier” which is directed toward intended use.  However, with respect to the limitation “and correct any transaction authorized using the closed account associated with the candidate account identifier” it is unclear to the examiner as to whether this is a positive function or part of the intended use thereby clause.  For examination purposes the examiner is determining the limitation to be part of the thereby clause and therefore does not perform a function but rather provides an intended use statement.   Dependent claims 2-5 and 23-25 depend upon claim 1 and therefore include the same deficiencies of claim 1.  Accordingly claims 1-5 and 23-25 are rejected under 35 USC 112 2nd/(b) paragraph. 
In reference to Claim 11:
Method claim 11 in the preamble recites the claim dependent upon device claim 1.  The examiner is not able to determine the statutory category of claim 11.  For examination purposes claim 11 will be interpreted as being dependent upon method claim 8.  
In reference to Claims 8-9, 12 and 26-28:
Claim 8 recites the limitation “thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier” which is directed toward intended use.  However, with respect to the limitation “and correct any transaction authorized using the closed account associated with the candidate account identifier” it is unclear to the examiner as to whether this is a positive function or part of the intended use thereby clause.  For examination purposes the examiner is determining the limitation to be part of the thereby clause and therefore does not perform a function but rather provides an intended use statement.   Dependent claims 9, 12 and 26-28 depend upon claim 8 and therefore include the same deficiencies of claim 1.  Accordingly claims 8-9, 12 and 26-28 are rejected under 35 USC 112 2nd/(b) paragraph. 
In reference to Claim 9:
Claim 9 recites in the preamble that claim 9 is dependent upon claim 37.  Claim 37 does not exist.  The examiner therefore cannot determine the dependency of claim 9.  For examination purposes the examiner is determining claim 9 to be dependent upon claim 27.  
In reference to Claims 15-16, 18 and 29-31:
Claim 15 recites the limitation “thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier” which is directed toward intended use.  However, with respect to the limitation “and correct any transaction authorized using the closed account associated with the candidate account identifier” it is unclear to the examiner as to whether this is a positive function or part of the intended use thereby clause.  For examination purposes the examiner is determining the limitation to be part of the thereby clause and therefore does not perform a function but rather provides an intended use statement.   Dependent claims 16, 18 and 29-31 depend upon claim 15 and therefore include the same deficiencies of claim 15.  Accordingly claims 15-16, 18 and 29-31 are rejected under 35 USC 112 2nd/(b) paragraph. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 23; Claim 8 and 26, Claim 15 and claim 29 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 8,296,228 B1 by Kloor (Kloor) in view of US Pub No. 20090171839 A1 by Rosano et al. (Rosano839) in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) and further in view of US Pub No. 2015/0007300 A1 by Kim et al. (Kim)
In reference to Claim 1:
Kloor teaches:
(Currently Amended) An automatic billing updater (ABU) computing device for detecting data inconsistencies thereby reducing fraudulent transactions or identifying data integrity issues, the ABU computing device comprising one or more processors in communication with one or more memory devices ((Kloor) in at least FIG. 2; Col 6 lines 60-65, Col 8 lines 46-50, Col 9 lines 24-36, lines 46-64), the ABU computing device configured to:
store account data in an ABU account information database [data bank] including a plurality of account identifiers of closed accounts, the account data received from respective issuers of the closed accounts ((Kloor) in at least Abstract; Col 1 lines 20-45, Col 2 lines 26-47, Col 5 lines 17-33, Col 2 lines 48-Col 3 lines 1-7, Col 6 lines 35-44, Col 19 lines 24-38);
receive, from a payment processor of a payment processing network that processes payment transactions for a plurality of cardholders and a plurality of merchants ((Kloor) in at least Col 1 lines 20-55 wherein the prior art teaches merchants conducting business with customers in the plural, Col 3 lines 20-23, Col 18 lines 25-50), an authorization request message [communication] including a candidate account identifier, the authorization request message requesting authorization of a card-not-present (CNP) ((Kloor) in at least FIG. 17; Col 5 lines 35-55 wherein the prior art teaches only request),   recurring payment transaction ((Kloor) in at least Col 5 lines 34-43, Col 6 lines 22-44, Col 12 lines 5-19), wherein the authorization request message is transmitted by a remote computing device including one of a merchant computing device … to the payment processor of the payment processing network ...((Kloor) in at least abstract;  Col 2 lines 26-48, Col 5 lines 17-65, Col 6 lines 1-16, Col 15 lines 10-33, Col 7 lines 1-15, Col 9 lines 24-36);...
compare the candidate account identifier with the plurality of account identifiers associated with closed [fraudulent] accounts stored in the ABU account information database ((Kloor) in at least Col 8 lines 21-34, Col 12 lines 33-Col 13 lines 1-10, Col 19 lines 1-23);
identify a closed an account identifier associated with a closed [fraudulent] account stored in the ABU account information database matching the candidate account identifier ((Kloor) in at least Col 8 lines 21-34, Col 9 lines 9-23, Col 12 lines 33-Col 13 lines 1-10, Col 16 lines 4-20, Col 19 lines 1-23);
automatically decline the authorization request message on behalf of an issuer of a payment account associated with the candidate account identifier after determining that the candidate account identifier matches the identified closed account identifier ((Kloor) in at least FIG. 3, FIG. 5; Col 8 lines 21-50, Col 9 lines 9-36, Col 12 lines 33-Col 13 lines 1-10, Col 19 lines 1-23);
transmit, over the payment processing network an authorization response message including a decline message to  the merchant computing device … ((Kloor) in at least Col 9 lines 9-36)n thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier (the thereby subject matter is directed toward intended use and carries not patentable weight)
Although the prior art does not explicitly recite recurring payments, the prior art does teach credit card transactions.  Credit cards has two ways to pay off balances, (lump sum or monthly) , therefore, the prior art provides some teaching that would have led one of ordinary skill in the art to arrive at the claimed inventions. 
Kloor does not explicitly teach:
wherein the authorization request message is transmitted by a remote computing device including one of … an acquirer computing device … and is formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions, and wherein the authorization request message is received at the ABU computing device prior to the authorization request message being transmitted to an issuer computing device;
extract, from the authorization request message, the candidate account identifier;
account identifiers associated with closed accounts
associated with closed accounts stored in the ABU account information database
recurring payment transaction
detect, during a data integrity monitoring process, at least one authorization request message that has been authorized by the issuer after the issuer transmitted the candidate account identifier for storage in the ABU account message database;
in response to said detection, determine that the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier is stored in the ABU account information database as the result of a data integrity issue; and
in response to said determination:  overwrite a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier;
generate a notification message including data extracted from the authorization request message; and
transmit, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline reason indicator.
Rosano839 teaches:
store account data in an ABU account information database [data bank] including a plurality of account identifiers of closed accounts, the account data received from respective issuers of the closed accounts ((Rosano839) in at !east para 0006-0007, para 0016, para 0018, para 0023, para 0029-0030, para 0032)
receive, from a payment processor of a payment processing network that processes payment transactions for a plurality of cardholders and a plurality of merchants, an authorization request message [communication] including a candidate account identifier, the authorization request message requesting authorization of a card-not-present (CNP) recurring payment transaction ((Rosano839) in at least Abstract; para 0002, para 0006-0009, para 0016, para 0030), wherein the authorization request message is transmitted by a remote computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network and is formatted according to a set of proprietary communication standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions, ((Rosano839) in at least Abstract, para 0006-0008, para 0019, para 0029-0032)...
compare the candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Rosano839) in at least para 0032);
identify an account identifier associated with a closed account stored in the ABU account information database matching the candidate account identifier ((Rosano839) in at least para 0032)...
detect, during a data integrity monitoring process, at least one authorization request message that has been authorized by the issuer after the issuer transmitted the candidate account identifier for storage in the ABU account message database ((Rosano839) in at least para 0030-0032);
in response to said detection, determine that the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier is stored in the ABU account information database as the result of a data integrity issue ((Rosano839) in at least para 0030-0032); and
in response to said determination:  overwrite a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier ((Rosano839) in at least para 0030-0033);
transmit, over an Internet-based network separate from the payment processing network, the notification message to the issuer computing device associated with the issuer, wherein the notification message includes the candidate account identifier, an indicator that the authorization request message was declined, and a decline reason indicator. ((Rosano839) in at least para 0016, para 0031- 0033)
Both Kloor and Rosano839 are directed toward transaction processes to mitigate and prevent fraud. Rosano839 teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction processes to mitigate and prevent fraud of Kloor to include messages to and from the issuer and an enrolled update service as taught by Rosano839 since Rosano839 teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.
With respect to the limitation detecting authorization message and after the issuer transmitted the candidate account identifier, limitation.  As discussed above both Kloor and Rosano839 are directed toward transaction processes to mitigate and prevent fraud.  Rosano839 teaches the motivation of the issuer transmitting account id data in order for the merchant to update the account information.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction processes to mitigate and prevent fraud of Kloor to include the issuer transmitting account id information from issuers of Rosano839 since Rosano839 teaches the motivation of the issuer transmitting account id data in order for the merchant to update the account information.
With respect to the limitation “determine that the closed account identifier associated with the closed account stored … that matches the candidate account identifier is stored” and “overwrite a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier”, as discussed above both Kloor and Rosano839 are directed toward transaction processes to mitigate and prevent fraud.  Rosano839 teaches the motivation of determining closed account identifiers and updating/overwriting account information in the database in order to enable merchants to allow merchants to have corrected information for billing and in order to providing an updating payment card information process in real time during a CNP/RP transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of  the transaction process of Kloor to include the transaction process of Rosano839 since Rosano839 teaches the motivation of determining closed account identifiers and updating/overwriting account information in the database in order to enable merchants to allow merchants to have corrected information for billing and in order to providing an updating payment card information process in real time during a CNP/RP transaction.  
With respect to the “formatted according to a set of proprietary communications standards promulgated by the payment processing network for exchanges of financial transaction data and settlement of funds between financial institutions,” both Kloor and Rosano830 teach payment transactions online. Rosano839 teaches the motivation of formatting messages in order to allow communication between devices. It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Kloor to include formatted messages as taught by Rosano830 since Rosano839 teaches the motivation of formatting messages in order to allow communication between devices.
With respect to the term “overwrite”, in the realm of computer technology the definition is to record into an area of storage so as to destroy the data that was previously stored there.  The term “update” in the realm of computer technology is defined to be “modify a master file with current information according to a specified procedure”   Accordingly the term “overwrite” and “update” both record new data to replace the previous data.  Since both processes are analogous one of ordinary skill in the art would have been led to arrive that claimed process of overwrite of data files as an updating process as both terms in the realm of computers remove the existing data in a datafield and replace with new/modified data. 
DiGioacchino teaches:
store account data in an ABU account information database including a plurality of account identifiers of closed accounts, the account data received from respective issuers of the closed accounts ((DiGioacchino) in at least para 0012 wherein the prior art teaches box illustration of entities represent plurality of entities; para 0019-0021, para 0038);
receive, from a payment processor of a payment processing network that processes payment transactions for a plurality of cardholders and a plurality of merchants, an authorization request message including a candidate account identifier, the authorization request message requesting authorization of a card…payment transaction, wherein the authorization request message is transmitted by a …computing device including one of a merchant computing device and an acquirer computing device to the payment processor of the payment processing network… and wherein the authorization request message is received at the ABU computing device prior to the authorization request message being transmitted to an issuer computing device ((DiGioacchino) in at least Fig. 2, Fig. 4; para 0004, para 0012, para 0020, para 0022-0023, para 0026-0027; wherein the prior art teaches decline message prior to communication with issuer and if a decline occurs then contacting the issuer for updated account information, para 0030-0040, para 0050-0051, para 0059-0061);…
compare the candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((DiGioacchino) in at least para 0012, para 0020-0023, para 0043, para 0052, para 0055);
identify a closed account identifier associated with a closed account stored in the ABU account information database matching the candidate account identifier ((DiGioacchino) in at least para 0019-0020, para 0023, para 0043, para 0055);
automatically decline the authorization request message on behalf of an issuer of a payment account associated with the candidate account identifier after determining that the candidate account identifier matches the identified closed account identifier ((DiGioacchino) in at least para 0020, para 0026-0027, para 0031, para 0039-0040, para 0055);
transmit, over the payment processing network, an authorization response message including a decline message to the merchant computing device without transmitting the authorization request message to the issuer, thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier [directed toward intended use] ((DiGioacchino) in at least para 0012 wherein the prior art teaches the merchant authorizing transaction without transmitting to the issuer until match is found, para 0020, para 0026-0027, para 0031, para 0039-0040, para 0055);
detect, during a data integrity monitoring process, at least one authorization request message that has been authorized by the issuer after the issuer transmitted the candidate account identifier for storage in the ABU account message database ((DiGioacchinno) in at least para 0011, para 0020, para 0043-0044, para 0067);
in response to said detection, determine that the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier is stored in the ABU account information database as the result of a data integrity issue ((DiGioacchinno) in at least para 0020, para 0043-0044, para 0052, para 0054-0055); and
in response to said determination:  overwrite a record stored in the ABU account information database for the closed account identifier associated with the closed account stored in the ABU account information database that matches the candidate account identifier((DiGioacchinno) in at least para 0020-0022, para 0030-0034, para 0042-0044, para 0055);…
With respect to the term “overwrite”, in the realm of computer technology the definition is to record into an area of storage so as to destroy the data that was previously stored there.  The term “update” in the realm of computer technology is defined to be “modify a master file with current information according to a specified procedure”   Accordingly the term “overwrite” and “update” both record new data to replace the previous data.  Furthermore, claim 23 associated updating a file with overwriting data.  Since both processes are analogous one of ordinary skill in the art would have been led to arrive that claimed process of overwrite of data files as an updating process as both terms in the realm of computers remove the existing data in a datafield and replace with new/modified data.   
Both Kloor and DiGioacchino are directed toward analyzing user account information in order to determine whether to authorize a transaction.  DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of online transaction of Kloor to include a merchant demand for account status prior to an issuer communication as taught by DiGioacchino since DiGioacchino teaches the motivation of allowing the merchant to ascertain recent information upon demand of a user account so that the merchant is allowed to enter the transaction using the account of the cardholder that would have otherwise have resulted in a refusal of the transaction.  
With respect to the limitation “detect, authorization request message… issuer after the issuer transmitted the candidate account identifier for storage”, DiGioacchino teaches the motivation of detecting the account information after the issuer has sent the information in order to update the account in real time so that the account data can be updated.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of transaction process of Kloor to include detecting authorization message after issuer transmitted account identifier of DiGioacchino since DiGioacchino teaches the motivation of detecting the account information after the issuer has sent the information in order to update the account in real time so that the account data can be updated.
With respect to the limitation “determine that the closed account identifier associated with the closed account stored … that matches the candidate account identifier is stored …” and “overwrite a record stored … for the closed account identifier associated with the closed account stored … that matches the candidate account identifier”, DiGioacchino teaches the motivation of a merchant card record file in order to reduce declines in transaction and teaches the motivation of determining accounts closed/expired so that the account information can be corrected by receiving the new account number information and replacing the old expired account information.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of transaction process of Kloor to include the realtime account update process of DiGioacchino since DiGioacchino teaches the motivation of a merchant card record file in order to reduce declines in transaction and teaches the motivation of determining accounts closed/expired so that the account information can be corrected by receiving the new account number information and replacing the old expired account information 
Kim teaches:
extract, from the authorization request message, the candidate account identifier ((Kim) in at least Abstract; para 0009, para 0059);
compare the candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Kim) in at least para 0063)
Both Kloor and Kim are directed toward a transaction process which utilizes received identifiers received to compare with stored identifiers in order to determine if identifiers match.  Kim teaches the motivation of an extraction module in order to extract data from information received.   It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Kloor to include an extraction module process as taught by Kim since Kim teaches the motivation of an extraction module in order to extract data from information received.
In reference to Claim 23:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 1.  Kloor further discloses the limitations of dependent claim 23:
(New) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
Kloor does not explicitly teach:
receive, from a requestor computing device, an update request for account information updates for a plurality of account identifiers;
generate an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device; and
transmit the update response to the requestor computing device.
Rosano839 teaches:
receive, from a requestor computing device, an update request for account information updates for a plurality of account identifiers ((Rosano839) in at least para 0029-0030, para 0032);
generate an update response including an indicator of the overwritten record and instructions that, when executed by the requestor computing device, cause the requestor computing device to update a respective requestor database and to send a receipt notification back to the ABU computing device ((Rosano839) in at least para 0016, para 0032-0033); and
transmit the update response to the requestor computing device ((Rosano839) in at least para 0032-0033).
Both Kloor and Rosano839 are directed toward transaction processes to mitigate and prevent fraud.  Rosano839 teaches the motivation of receiving update request, confirming updates and transmitting flags indicating updates in order to respond to a flag signifying new or updated card information and to provide a messages signifying the information updated.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of  the transaction process of Kloor to include the transaction process of Rosano839 since Rosano839 teaches the motivation of receiving update request, confirming updates and transmitting flags indicating updates in order to respond to a flag signifying new or updated card information and to provide a messages signifying the information updated
In reference to Claim 8:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 8.  
The method of claim 8 steps correspond to the functions of the device of claim 1.    Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 1
The thereby phrase “thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier;” is directed toward intended use.   
In reference to Claim 26:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 9, Kloor further discloses the limitations of dependent claim 26.
Method steps of claim 26 corresponds to functions device claim 9.  Therefore, claim 26 has been analyzed and rejected as previously discussed with respect to claim 9
In reference to Claim 15:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 15.  
The non-transitory computer readable storage medium 15 instructions correspond to the functions of the device of claim 1.    Therefore, claim 15 has been analyzed and rejected as previously discussed with respect to claim 1
The additional elements recited in claim 15 that goes beyond claim 1 include “ …  computer-executable instructions embodied thereon, wherein when executed by an automatic billing updater (ABU) computing device including a processor in communication with a memory” (((Kloor) in at least Col 8 lines 35-50, Col 9 lines 45-74)
non-transitory computer-readable storage medium ((Rosano839) in at least para 0009, para 0017)
Both Kloor and Rosano839 are directed toward performing the functions in a computer environment.  Rosano839 teaches the motivation of a computer readable medium in order to embody a computer program.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of the computer environment for performing the process of Kloor to include computer readable medium of Rosano839 since Rosano839 teaches the motivation of a computer readable medium in order to embody a computer program
The thereby phrase “thereby reducing processing and memory resources otherwise required to process and correct any transaction authorized using the closed account associated with the candidate account identifier;” is directed toward intended use.   :
In reference to Claim 29:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 15, Kloor further discloses the limitations of dependent claim 29.
Medium instructions claim 29 corresponds to functions device claim 23.  Therefore, claim 29 has been analyzed and rejected as previously discussed with respect to claim 23
Claim 3 of claim 1, claim 11 of claim 8,  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,296,228 B1 by Kloor (Kloor) in view of US Pub No. 20090171839 A1 by Rosano et al. (Rosano839) in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) in view of US Pub No. 2015/0007300 A1 by Kim et al. (Kim) as applied to Claim 1 above, and in view of US Pub No. 2016/0119296 A1 by Laxminarayanan et al. (Laxminarayanan) 
In reference to Claim 3:
The combination of Kloor, Rosano and Rosano839 discloses the limitations of independent claim 1.  Kloor further discloses the limitations of dependent claim 3:
(Previously Presented) An ABU computing device in accordance with Claim 1, 
Kloor does not explicitly teach:
wherein the decline message is formatted as an ISO 8583 network message.
Laxminarayanan teaches:
wherein the decline message is formatted as an ISO 8583 network message.((Laxminarayanan) in at least para 0101)
Both Kloor and Laxminarayanan are directed toward authorizing a transaction and an authorization response as approved or not-approved transactions. Laxminarayanan teaches the motivation of the transaction response complying with ISO 8583 standard of the transaction processing network.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify transaction processing network of Kloor to include ISO 8583 network message of Laxminarayanan since Laxminarayanan teaches the motivation of the transaction response complying with ISO 8583 standard of 1the transaction processing network.
In reference to Claim 11:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 1 [independent claim 8].  Kloor further discloses the limitations of dependent claim 11:
(Previously Presented) The method of Claim 1 [8] (see rejection of claim 8 above), wherein 
transmitting the decline message comprises transmitting the decline message ((Kloor) in at least Col 2 lines 26-48, Col 17 lines 10-22)
Kloor does not explicitly teach:
formatted as an ISO 8583 network message.
Laxminarayanan teaches:
formatted as an ISO 8583 network message.((Laxminarayanan) in at least para 0101)
Both Kloor and Laxminarayanan are directed toward authorizing a transaction and an authorization response as approved or not-approved transaction.  Laxminarayanan teaches the motivation of the transaction response complying with ISO 8583 standard of the transaction processing network.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify transaction processing network of Kloor to include ISO 8583 network message of Laxminarayanan since Laxminarayanan teaches the motivation of the transaction response complying with ISO 8583 standard of 1the transaction processing network.
Claim 4 dependent upon claim 1, Claim 12 dependent upon claim 8, Claim 18 of claim 15; is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 8,296,228 B1 by Kloor (Kloor) in view of US Pub No. 20090171839 A1 by Rosano et al. (Rosano839) in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) in view of US Pub No. 2015/0007300 A1 by Kim et al. (Kim), and further in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur)
In reference to Claim 4:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 1.  Kloor further discloses the limitations of dependent claim 4:
(Currently Amended) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to 
Kloor does not explicitly teach:
Perform the data integrity monitoring process by analyzing account data associated with the candidate account identifier, the account data including historical transaction data including historical authorization request messages and historical response messages
Levasseur teaches:
Perform the data integrity monitoring process by analyzing account data associated with the candidate account identifier.((Levasseur) in at least Col 5 lines 52-59, Col 6 lines 36-52), the account data including historical transaction data including historical authorization request messages and historical response messages ((Levasseur) in at least Col 2 lines 25-39, lines 60-67, Col 6 lines 42-65, Col 7 lines 35-67, Col 8 lines 1-11.)
Both Kloor and Levasseur are directed toward transaction processes that analyzes account data in order to determine possible fraud in a transaction.  Levasseur teaches the motivation of analyzing account data to determine data integrity issues in order to determine if a card is unacceptable.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the data analysis of Kloor to include the analysis of data integrity as taught by Levasseur since Levasseur teaches the motivation of analyzing account data to determine data integrity issues in order to determine if a card is unacceptable.
In reference to Claim 12:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 8.  Kloor further discloses the limitations of dependent claim 12:
Method steps of claim 12 corresponds to the functions of device claim 4.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 18:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 15.  Kloor further discloses the limitations of dependent claim 18:
Medium instructions of claim 18 corresponds to the functions of device claim 4.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 4
Claims 24-25 of claim 1, Claims 27-28 of claim 8, claims 30-31 of claim 15 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 8,296,228 B1 by Kloor (Kloor) in view of US Pub No. 20090171839 A1 by Rosano et al. (Rosano839) in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) in view of US Pub No. 2015/0007300 A1 by Kim et al. (Kim) as applied to claim 1 above, and further in view of US Pub No. 2011/0022483 A1 by Hammad (Hammad)
In reference to Claim 24:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 1.  Kloor further discloses the limitations of dependent claim 24
(New) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to:
receive, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Kloor) in at least FIG. 17; Col 5 lines 35-55 wherein the prior art teaches only request), wherein the second authorization request message is transmitted by a second remote computing device including one of a second merchant computing device … ((Kloor) in at least abstract;  Col 2 lines 26-48, Col 5 lines 17-65, Col 6 lines 1-16, Col 15 lines 10-33, Col 7 lines 1-15, Col 9 lines 24-36), …
compare the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Kloor) in at least Col 8 lines 21-34, Col 12 lines 33-Col 13 lines 1-10, Col 19 lines 1-23); and
identify a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second candidate account identifier ((Kloor) in at least Col 8 lines 21-34, Col 9 lines 9-23, Col 12 lines 33-Col 13 lines 1-10, Col 16 lines 4-20, Col 19 lines 1-23);
transmit, over the payment processing network, a second authorization response message including a decline message to the second merchant computing device without transmitting the second authorization request message to the second issuer ((Kloor) in at least Col 9 lines 9-36);…
transmit, over the Internet-based network, the third notification message to the second issuer computing device associated with the second issuer… ((Kloor) in at least Col 9 lines 9-36), 
Kloor does not explicitly teach:
and a second acquirer computing device to the payment processor
and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device;
extract, from the second authorization request message, the second candidate account identifier;
upon determining the second authorization request is associated with a fraudulent transaction, automatically decline the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier
generate a third notification message including data extracted from the second authorization request message; and
wherein the third notification message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator.
Rosano839 teaches:
receive, from the payment processor, a second authorization request message including a second candidate account identifier, the second authorization request message requesting authorization of a second card-not-present (CNP) recurring payment transaction ((Rosano839) in at least Abstract; para 0002, para 0006-0009, para 0016, para 0030), wherein the second authorization request message is transmitted by a second remote computing device including one of a second merchant computing device and a second acquirer computing device to the payment processor, and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device ((Rosano839) in at least Abstract, para 0006-0008, para 0019, para 0029-0032); 1021652-00727 PATENT …
compare the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Rosano839) in at least para 0032); and 
identify a second closed account identifier associated with a second closed account stored in the ABU account information database matching the second candidate account identifier ((Rosano839) in at least para 0032);
wherein the third notification message includes the second candidate account identifier, an indicator that the second authorization request message was declined, and a decline reason indicator. ((Rosano839) in at least para 0016, para 0031, para 0033)
Both Kloor and Rosano839 are directed toward transaction processes to mitigate and prevent fraud. Rosano839 teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed and teaches provided a reasoning code in order to provide reasons for decline.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the transaction processes to mitigate and prevent fraud of Kloor to the process as taught by Rosano839 since Rosano839 teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed and teaches provided a reasoning code in order to provide reasons for decline.
Kim teaches:
extract, from the second authorization request message, the second candidate account identifier ((Kim) in at least Abstract; para 0009, para 0059);
compare the second candidate account identifier with the plurality of account identifiers associated with closed accounts stored in the ABU account information database ((Kim) in at least para 0063)
Both Kloor and Kim are directed toward a transaction process which utilizes received identifiers received to compare with stored identifiers in order to determine if identifiers match.  Kim teaches the motivation of an extraction module in order to extract data from information received.   It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Kloor to include an extraction module process as taught by Kim since Kim teaches the motivation of an extraction module in order to extract data from information received.
Hammad teaches:
and wherein the second authorization request message is received at the ABU computing device prior to the second authorization request message being transmitted to a second issuer computing device ((Hammad) in at least FIG. 4; para 0051);…
upon determining the second authorization request is associated with a fraudulent transaction, automatically decline the second authorization request message on behalf of a second issuer of a payment account associated with the second candidate account identifier after determining that the second candidate account identifier matches the identified second closed account identifier ((Hammad) in at least FIG. 4; para 0051)
generate a third notification message including data extracted from the second authorization request message ((Hammad) in at least para 0051, para 0056-0057); and
Both Kloor and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of denying a transaction prior to continuing an authorization processing with an issuer in order to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Kloor to include the decline process of Hammad since Hammad teaches the motivation of denying a transaction prior to continuing an authorization processing with an issuer in order to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions
In reference to Claim 25:
The combination of Kloor, Rosano839, DiGioacchino, Kim and Hammad discloses the limitations of dependent claim 1.  Kloor further discloses the limitations of dependent claim 25:
(New) An ABU computing device in accordance with Claim 24 (see rejection of claim 24 above), 
Kloor does not explicitly teach:
wherein the ABU computing device is further configured to analyze account data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction, the account data including historical transaction data including historical authorization request messages and historical response messages.
Hammad teaches:
wherein the ABU computing device is further configured to analyze account data associated with the candidate account identifier to determine the authorization request message is associated with the fraudulent transaction, the account data including historical transaction data including historical authorization request messages and historical response messages.((Hammad) in at least para 0032-0034, para 0049, para 0051, para 0056-0057); and
Both Kloor and Hammad are directed toward transaction processes to mitigate and prevent fraud. Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the details of identifiers received process of Kloor to include the decline process of Hammad since Hammad teaches the motivation of using historical transaction data that indicate fraud in order to deny a transaction prior to continuing an authorization processing with an issuer to reduce fraud in payment transactions by more rapidly identifying devices connected to accounts and preventing use of these devices in subsequent transactions.
In reference to Claim 27:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 9, Kloor further discloses the limitations of dependent claim 27.
Method steps of claim 27 corresponds to functions device claim 24.  Therefore, claim 27 has been analyzed and rejected as previously discussed with respect to claim 24
In reference to Claim 28:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 9, Kloor further discloses the limitations of dependent claim 28.
Method steps of claim 28 corresponds to functions device claim 25.  Therefore, claim 28 has been analyzed and rejected as previously discussed with respect to claim 25
In reference to Claim 30:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 15, Kloor further discloses the limitations of dependent claim 30.
Medium instructions of claim 30 corresponds to functions device claim 24.  Therefore, claim 30 has been analyzed and rejected as previously discussed with respect to claim 24
In reference to Claim 31:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 30, Kloor further discloses the limitations of dependent claim 31.
Medium instructions of claim 30 corresponds to functions device claim 25.  Therefore, claim 31 has been analyzed and rejected as previously discussed with respect to claim 25
Claim 2 dependent upon claim 24, Claim 9 dependent upon claim 37 [27] and claim 16 dependent upon claim 30 is/are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 8,296,228 B1 by Kloor (Kloor) in view of US Pub No. 20090171839 A1 by Rosano et al. (Rosano839) in view of US Pub No. 2008/0301050 A1 by DiGioacchino (DiGioacchino) in view of US Pub No. 2015/0007300 A1 by Kim et al. (Kim) and US Pub No. 2011/0022483 A1 by Hammad (Hammad), and further in view of US Patent No. 6,427,912 B1 by Levasseur (Levasseur)
In reference to Claim 2:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 24.  Kloor further discloses the limitations of dependent claim 2:
(Currently Amended) An ABU computing device in accordance with Claim 1 (see rejection of claim 1 above), wherein the ABU computing device is further configured to generate the third notification message after at least one of 
Kloor does not explicitly teach:
(i) a predefined number of authorization request messages are received that include  the second candidate account identifier that matches the second closed account identifier;
(ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period and              
(iii) a predefined number of authorization request messages that include the second candidate account identifier are received and each of the predefined number of authorization request messages include a transaction amount over a predefined transaction amount. 
Levasseur teaches:
(i) a predefined number of authorization request messages are received that include  the second candidate account identifier that matches the second closed account identifier ((Levasseur) in at least FIG. 6; Col 8 lines 16-28),             
(ii) a predefined number of authorization request messages that include the second candidate account identifier are received within a predefined time period ((Levasseur) in at least FIG. 2; Col 8 lines 1-15) and 
(iii) a predefined number of authorization request messages that include the second  candidate account identifier are received and each of the predefined number of authorization request messages include a transaction amount over a predefined transaction amount. ((Levasseur) in at least Col 8 lines 1-15)
With respect to the limitations “third notification message”, “second candidate account”, “second closed account identifier”, according to MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Both Kloor and Levasseur are directed toward transaction processes that communicate request messages with transaction related data.  Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed.  It would have been obvious to one having ordinary skill at the time of the invention was made to modify the content of transaction messages of Kloor to include the content as taught by Levasseur since Levasseur teaches the motivation of transmitting authorization request and receiving account status data from the issuer in order to determine whether the payment card information has changed
In reference to Claim 9:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of independent claim 8.  Kloor further discloses the limitations of dependent claim 9:
Method steps of claim 9 corresponds to the functions of device claim 2.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 16:
The combination of Kloor, Rosano839, DiGioacchino and Kim discloses the limitations of dependent claim 27.  Kloor further discloses the limitations of dependent claim 16:
Medium instructions of claim 16 corresponds to the functions of device claim 2.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 2
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent No. 9,916,578 B1 by Dominguez
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697